






    

    










DOCUMENT NO.


OPEN-END LEASEHOLD MORTGAGE, SECURITY AGREEMENT,
ASSIGNMENT OF LEASES AND RENTS, AND FIXTURE FILING












OPEN-END LEASEHOLD MORTGAGE, SECURITY AGREEMENT,
ASSIGNMENT OF LEASES AND RENTS, AND FIXTURE FILING


   from


DPL ENERGY, LLC, Mortgagor,


   to




   U.S. BANK NATIONAL ASSOCIATION,
   as Collateral Agent, Mortgagee,




   DATED AS OF October 29, 2015






















THIS SPACE RESERVED FOR RECORDING DATA


NAME AND RETURN ADDRESS
McGuireWoods LLP
201 North Tryon Street, Ste 3000
Charlotte, North Carolina 28202
Attention: Mayleng S. Watson






--------------------------------------------------------------------------------



THIS OPEN-END LEASEHOLD MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND
RENTS, AND FIXTURE FILING SHALL BE DEEMED TO CONSTITUTE A CONTINUOUSLY PERFECTED
FIXTURE FILING TO BE FILED OF RECORD IN THE OFFICE OF THE RECORDER OF MONTGOMERY
COUNTY, OHIO.



69832947_6
    

--------------------------------------------------------------------------------




OPEN-END LEASEHOLD MORTGAGE, SECURITY AGREEMENT,
ASSIGNMENT OF LEASES AND RENTS, AND FIXTURE FILING
(MAXIMUM PRINCIPAL INDEBTEDNESS NOT TO EXCEED $525,000,000)


THIS OPEN-END LEASEHOLD MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND
RENTS, AND FIXTURE FILING, dated as of October 29, 2015 is made by DPL ENERGY,
LLC, an Ohio limited liability company (“Mortgagor”), whose address is 1065
Woodman Drive, Dayton, OH 45432, to U.S. BANK NATIONAL ASSOCIATION, as
Collateral Agent acting on behalf of the Secured Parties defined below (in such
capacity, “Mortgagee”), whose address is 461 Fifth Avenue, 19th Floor, New York,
New York, 10017. References to this “Mortgage” shall mean this instrument and
any and all renewals, modifications, amendments, supplements, extensions,
consolidations, substitutions, spreaders and replacements of this instrument.
Background
A.    DPL Inc., an Ohio corporation (“Borrower”), has entered into that certain
Credit Agreement dated as of July 31, 2015 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among the Borrower, the several banks and other financial institutions from time
to time parties thereto (the “Lenders”), U.S. Bank National Association, as
Administrative Agent, Collateral Agent, Swing Line Lender, and an L/C Issuer (as
such terms are defined in the Credit Agreement), PNC Bank, National Association,
as Syndication Agent, and Bank of America, N.A., as Documentation Agent. The
Credit Agreement and all Loan Documents (as defined in the Credit Agreement) are
collectively referred to herein as the “Credit Facility Documents.”
B.    Mortgagor is a Subsidiary of Borrower and (i) is the owner of a leasehold
interest in the parcel(s) of real property described on Exhibit A attached
hereto (the “Land”) pursuant to that certain Real Property Lease Agreement
between The Dayton Power and Light Company and Mortgagor dated as of October 29,
2015 (the “ Ground Lease”), a memorandum of which is recorded in the Montgomery
County, Ohio Records immediately prior to the recordation of this Mortgage, and
(ii) owns, leases or otherwise has the right to use all of the buildings,
improvements, structures, and fixtures now or subsequently located on the Land
(the “Improvements”; the Land and the Improvements being collectively referred
to as the “Real Estate”).
C.    Pursuant to the terms and conditions of the Credit Agreement, inter alia:
(1) the Lenders have agreed to make a Term Loan to Borrower, and (2) the Lenders
have agreed to make available to Borrower (a) a Revolving Credit Loan facility,
(b) a Letter of Credit subfacility, and (c) a Swing Line Loan subfacility, in
the aggregate maximum principal amount of Four Hundred Twenty-Five Million and
00/100 Dollars ($425,000,000.00).
D.    The Mortgagor entered into that certain Guaranty Agreement with the
Administrative Agent in order to guaranty the payment and performance of the
Credit Facility Obligations (as defined herein). The Mortgagor, as a
wholly-owned Subsidiary of the Borrower will materially benefit from the
extensions of credit pursuant to the Credit Agreement.

    

--------------------------------------------------------------------------------




E.    It is a covenant contained in the Credit Agreement that the Mortgagor
secure its obligations under the Credit Agreement, the Guaranty Agreement and
other Loan Documents by executing and delivering this Mortgage (the Borrower and
the Mortgagor are referred to herein as the “Borrower Parties”).
F.    The Borrower may incur additional secured indebtedness from time to time,
to the extent permitted pursuant to the Credit Agreement, that is by its terms
to be (or permitted to be) equally and ratably secured hereunder with the Credit
Facility Obligations (including any permitted guaranty thereof, “Additional
Secured Debt”), as hereinafter provided (with any holders of Additional Secured
Debt from time to time being herein collectively called “Additional
Debtholders”, any agent appointed by the holders of any Additional Secured Debt
being herein referred to as the "Additional Secured Debt Agent" and with all
documentation evidencing, or entered into in connection with, any Additional
Secured Debt being herein called “Additional Debt Documents”).
Granting Clauses
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, MORTGAGOR HEREBY MORTGAGES, WARRANTS AND
GRANTS TO MORTGAGEE A LIEN UPON AND A SECURITY INTEREST IN AND HEREBY MORTGAGES,
WARRANTS, GRANTS, CONVEYS, ASSIGNS, TRANSFERS AND SETS OVER TO MORTGAGEE, WITH
MORTGAGE COVENANTS:
(a)    all of Mortgagor’s right, title and interest as lessee under the Ground
Lease and the leasehold interest created under the Lease in the Real Estate,
together with (i) any and all other, further or additional right, title,
interest or estate which may at any time be acquired by Mortgagor in or to the
premises demised by the Ground Lease; (ii) any and all options or rights to
purchase all or any part of the premises demised by the Ground Lease which the
Mortgagor may now have or hereafter acquire; (iii) any and all deposits,
securities or other property which may be held at any time and from time to time
by the lessor under the Ground Lease to secure the performance of the covenants,
conditions and agreements of the Mortgagor contained in the Ground Lease; (iv)
any and all rights to exercise options pursuant to the Ground Lease (including,
without limitation, options to renew, extend, terminate, reject or assume), give
consents and receive payments, reimbursements and refunds; (v) any and all
rights to modify, change, supplement, alter or amend the Ground Lease in any
material respect or to terminate, cancel, sever or surrender the Ground Lease
and any and all rights to release or discharge the lessor under the Ground Lease
of or from the obligations, covenants, conditions and agreements by the lessor
to be kept, observed or performed thereunder; (vi) any and all claims and rights
to the payment of damages that may presently exist or hereafter arise under or
in connection with the Ground Lease or the rights of Mortgagor thereunder,
including, without limitation, any such claim or right that may arise as a
result of the rejection or disaffirmance of the Ground Lease by the lessor, or
by any trustee of the lessor, pursuant to 11 U.S.C. §101, et seq., as the same
may be amended from time to time (the “Bankruptcy Code”); (vii) any and all
rights, privileges and benefits, of whatever character, to which Mortgagor may
hereafter be entitled pursuant to Section 365 of the Bankruptcy Code, including,
without limitation, all of Mortgagor’s rights to remain in possession after
rejection or disaffirmance of the Ground Lease by the lessor or by any

2
    

--------------------------------------------------------------------------------




trustee of the lessor; and (vii) all other rights, privileges and benefits, of
whatever character derived by Mortgagor, or to which Mortgagor may be entitled,
under or by virtue of the Ground Lease;
(b)    all right, title and interest Mortgagor now has or may hereafter acquire
in and to the Improvements or any part thereof (whether owned in fee by
Mortgagor or otherwise);
(c)    all right, title and interest of Mortgagor in, to and under all
easements, rights of way, licenses, operating agreements, abutting strips and
gores of land, streets, ways, alleys, passages, sewer rights, waters, water
courses, water and flowage rights, development rights, air rights, mineral and
soil rights, plants, standing and fallen timber, and all estates, rights,
titles, interests, privileges, licenses, tenements, hereditaments and
appurtenances belonging, relating or appertaining to the Real Estate, and any
reversions, remainders, rents, issues, profits and revenue thereof and all land
lying in the bed of any street, road or avenue, in front of or adjoining the
Real Estate to the center line thereof;
(d)    all right, title and interest of Mortgagor in and to all of the fixtures,
chattels, business machines, machinery, apparatus, equipment, furnishings,
fittings, and articles of personal property of every kind and nature whatsoever,
and all appurtenances and additions thereto and substitutions or replacements
thereof (together with, in each case, attachments, components, parts and
accessories) currently owned or subsequently acquired by Mortgagor and now or
subsequently attached to, the Real Estate (all of the foregoing in this
paragraph (d) being referred to as the “Equipment”);
(e)    all right, title and interest of Mortgagor in and to all substitutes and
replacements of, and all additions and improvements to, the Real Estate and the
Equipment, subsequently acquired by or released to Mortgagor or constructed,
assembled or placed by Mortgagor on the Real Estate, immediately upon such
acquisition, release, construction, assembling or placement, including, without
limitation, any and all building materials whether stored at the Real Estate or
offsite, and, in each such case, without any further deed, conveyance,
assignment or other act by Mortgagor;
(f)    all right, title and interest of Mortgagor in, to and under all leases,
subleases, underlettings, concession agreements, management agreements, licenses
and other agreements relating to the use or occupancy of the Real Estate or the
Equipment or any part thereof, now existing or subsequently entered into by
Mortgagor and whether written or oral and all guarantees of any of the foregoing
(collectively, as any of the foregoing may be amended, restated, extended,
renewed or modified from time to time, the “Leases”), and all rights of
Mortgagor in respect of cash and securities deposited thereunder and the right
to receive and collect the revenues, income, rents, issues and profits thereof,
together with all other rents, royalties, issues, profits, revenue, income and
other benefits arising from the use and enjoyment of the Mortgaged Property (as
defined below) (collectively, the “Rents”);
(g)    all right, title and interest of Mortgagor, to the extent assignable, in
and to all unearned premiums under insurance policies now or subsequently
obtained by Mortgagor relating to the Real Estate or Equipment and Mortgagor’s
interest in and to all proceeds of any such insurance policies (including title
insurance policies) including the right to collect

3
    

--------------------------------------------------------------------------------




and receive such proceeds, subject to the provisions relating to insurance
generally set forth below; and all awards and other compensation, including the
interest payable thereon and the right to collect and receive the same, made to
the present or any subsequent owner of the Real Estate or Equipment for the
taking by eminent domain, condemnation or otherwise, of all or any part of the
Real Estate or any easement or other right therein, subject to the provisions
relating to condemnation awards generally set forth below;
(h)    to the extent not prohibited under the applicable contract, consent,
license or other item unless the appropriate consent has been obtained, all
right, title and interest of Mortgagor in and to (i) all contracts from time to
time executed by Mortgagor or any manager or agent on its behalf relating to the
ownership, construction, maintenance, repair, operation, occupancy, sale or
financing of the Real Estate or Equipment or any part thereof and all agreements
and options relating to the purchase or lease of any portion of the Real Estate
or any property which is adjacent or peripheral to the Real Estate, together
with the right to exercise such options and all leases of Equipment, (ii) all
consents, licenses, building permits, certificates of occupancy and other
governmental approvals relating to construction, completion, occupancy, use or
operation of the Real Estate or any part thereof, and (iii) all drawings, plans,
specifications and similar or related items relating to the Real Estate; and
(i)    all proceeds, both cash and noncash, of the foregoing;
provided that the following property is excluded from the foregoing grants,
liens and security interests: (i) any contract, consent, license, permit or
other instrument entered into by the Mortgagor (A) that prohibits or requires
the consent of any person other than such Mortgagor, which has not been obtained
as a condition to the creation by such Mortgagor of a lien on any right, title
or interest in such contract, consent, license, permit or other instrument
related thereto, (B) to the extent that any requirement of law applicable
thereto prohibits the creation of a lien thereon, or (C) to the extent a lien
thereon would give any other party a legally enforceable right to terminate such
contract, consent, license, permit or other instrument, (ii) property owned by
the Mortgagor that is subject to a lien securing purchase money obligations or
other obligations permitted under the Credit Agreement if the obligation
pursuant to which such lien is granted prohibits or requires the consent of any
person other than the Mortgagor, which has not been obtained as a condition to
the creation of any other lien on such equipment, and (iii) any property to the
extent that such grant of a security interest is prohibited by any requirement
of law of a Governmental Authority or requires a consent not obtained of any
Governmental Authority pursuant to such requirement of law, but in each case,
only, to the extent, and for as long as, such prohibition or legally enforceable
right to terminate is not terminated (by consent or otherwise) or rendered
unenforceable or otherwise deemed ineffective by the Code or any other
requirement of law (All of the foregoing property and rights and interests now
owned or held or subsequently acquired by Mortgagor and described in the
foregoing clauses (a) through (d) are collectively referred to as the
“Premises”, and those described in the foregoing clauses (a) through (i) are
collectively referred to as the “Mortgaged Property”),
to secure the repayment of all Credit Facility Obligations (as defined below),
all Additional Debt Obligations (as defined below), all Indebtedness (as defined
below), including without limitation all Future Advances (as defined below), any
and all sums advanced by the Collateral Agent in order to preserve the
Collateral or preserve its lien and security interest in the Collateral

4
    

--------------------------------------------------------------------------------




in a manner not in violation of the terms hereof and any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against the Collateral Agent in performing its
duties hereunder, or in any way relating to or arising out of its actions as
Collateral Agent in respect of the Mortgage, including any other unreimbursed
fees and expenses for which the Collateral Agent is to be reimbursed pursuant to
the terms hereof, except for those resulting solely from the Collateral Agent’s
own gross negligence or willful misconduct, in the event of any proceeding for
the collection or enforcement of any indebtedness, obligations, or liabilities
of the Mortgagor, after an Event of Default on any of the Obligations shall have
occurred and be continuing, the reasonable expenses of retaking, holding,
preparing for sale, selling or otherwise disposing of or realizing on the
Mortgaged Property or of any exercise by the Collateral Agent of its rights
hereunder, together with reasonable attorneys’ fees and costs, and all amounts
paid by any of the Secured Parties as to which such Secured Party has the right
to reimbursement hereunder (collectively, the “Obligations”).
TO HAVE AND TO HOLD the Mortgaged Property and the rights and privileges hereby
mortgaged unto Mortgagee, its successors and assigns for the uses and purposes
set forth, until they are fully paid and performed, provided, however, that the
condition of this Mortgage is such that if such Obligations are fully paid and
performed, then the estate hereby granted shall cease, terminate and become void
and Mortgagee shall release this Mortgage as required by law.
For purposes hereof, the term “Credit Facility Obligations” shall mean, the full
and prompt payment when due (whether at stated maturity, by acceleration or
otherwise) of all (x) fees, breakage costs, principal and interest due or to
become due and payable under and pursuant to the Credit Facility Documents and
(y) all other obligations (including obligations which, but for the automatic
stay under Section 362(a) of the Bankruptcy Code, would become due), liabilities
and indebtedness of the Borrower or the Mortgagor to the Lenders, the L/C
Issuers and Administrative Agent (collectively, the “Bank Secured Parties”)
under the Credit Facility Documents (including, without limitation, interest
accruing at the then applicable rate provided in the Credit Agreement after the
maturity thereof and interest accruing at the then applicable rate provided in
the Credit Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding relating to a
Borrower Party, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred under,
arising out of or in connection with the Credit Facility Documents and the due
performance of, and compliance with, all of the terms, conditions and agreements
contained therein by the Borrower Parties.
For purposes hereof, the term “Additional Debt Obligations” shall mean the full
and prompt payment when due (whether at stated maturity, by acceleration or
otherwise) of all (x) fees, breakage costs, principal of and interest on any
Additional Secured Debt and (y) all other obligations (including obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due), liabilities and indebtedness of the Borrower Parties to the
Additional Debtholders (including, without limitation, interest accruing at the
then applicable rate provided in any class of Additional Secured Debt after the
maturity thereof and interest accruing at the then applicable rate provided in
such Additional Secured Debt after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding relating
to the Borrower

5
    

--------------------------------------------------------------------------------




Parties, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding), whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred under, arising out
of or in connection with any Additional Debt Documents, and the due performance
of, and compliance with, all of the terms, conditions and agreements contained
therein by the Borrower Parties.
This Mortgage secures present and future advances and re-advances, in the
aggregate amount of the obligations secured hereby, made by the Secured Parties
for the benefit of Borrower Parties, and the lien of such future advances and
re-advances shall relate back to the date of this Mortgage.
Terms and Conditions
Mortgagor further represents, warrants, covenants and agrees with Mortgagee and
the Secured Parties as follows:
2.    Defined Terms. Capitalized terms not otherwise defined herein shall have
the meanings ascribed thereto in the Credit Agreement. References herein to the
“Secured Parties” shall mean the collective reference to (i) the Bank Secured
Parties, (ii) the Additional Debtholders and (iii) their respective successors
and permitted assigns. References herein to “Majority Holders” shall mean, at
any time, the holders of over 50% in aggregate principal amount of the
outstanding Obligations; provided, that, with respect to any Obligations
comprised of indebtedness issued with original issue discount, the amount
outstanding at any time shall be the face amount of such indebtedness less the
remaining unamortized portion of the original issue discount of such
indebtedness at such time as determined in conformity with GAAP.
3.    Warranty of Title. Mortgagor warrants that it holds a valid leasehold
interest in the Land, and good title to the rest of the Mortgaged Property,
subject only to the matters that are set forth in Schedule B of the title
insurance policy or policies being issued to Mortgagee to insure the lien of
this Mortgage (the “Title Policy”) and other Permitted Liens (collectively, the
“Permitted Exceptions”). Mortgagor shall warrant, defend and preserve such title
and the lien of this Mortgage against all claims of all persons and entities
(not including the holders of the Permitted Exceptions). The Mortgagor has all
requisite power and authority to execute and deliver the Mortgage.
4.    Payment of Obligations. Mortgagor shall cause the Borrower Parties to pay
and perform the Obligations at the times and places and in the manner specified
in the Credit Facility Documents and Additional Debt Documents, as applicable.
5.    Requirements. Mortgagor shall promptly comply in all material respects
with all covenants, restrictions and conditions now or later of record which may
be applicable to any of the Mortgaged Property, or applicable to the use, manner
of use, occupancy, possession, operation, maintenance, alteration, repair or
reconstruction of any of the Mortgaged Property.
6.    Payment of Taxes and Other Impositions.
(a)    Promptly when due or prior to the date on which any fine, penalty,
interest or cost may be added thereto or imposed, Mortgagor shall pay and
discharge all taxes, charges and assessments of every kind and nature, all
charges for any easement or agreement

6
    

--------------------------------------------------------------------------------




maintained for the benefit of any of the Real Estate, all general and special
assessments, levies, permits, inspection and license fees, all water and sewer
rents and charges, vault taxes and all other public charges even if unforeseen
or extraordinary, imposed upon or assessed against or which may become a lien on
any of the Real Estate, or arising in respect of the occupancy, use or
possession thereof, together with any penalties or interest on any of the
foregoing (all of the foregoing are collectively referred to herein as the
“Impositions”), except where (i) (A) the validity or amount thereof is being
contested in good faith by appropriate proceedings, and (B) the Mortgagor has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, or (ii) the nonpayment thereof would not reasonably be expected to have a
Material Adverse Effect. Upon request by Mortgagee, Mortgagor shall within 30
days after the request of Mortgagee, deliver to Mortgagee evidence reasonably
acceptable to Mortgagee showing the payment of any such Imposition. If by law
any Imposition, at Mortgagor’s option, may be paid in installments (whether or
not interest shall accrue on the unpaid balance of such Imposition), Mortgagor
may elect to pay such Imposition in such installments and shall be responsible
for the payment of such installments with interest, if any.
(b)    Nothing herein shall affect any right or remedy of Mortgagee under
Section 13 of this Mortgage or otherwise, without notice or demand to Mortgagor,
to pay any Imposition after the date such Imposition shall have become due, and
add to the Obligations the amount so paid, together with interest from the time
of payment at the Default Rate. Any sums paid by Mortgagee in discharge of any
Impositions shall be (i) a lien on the Premises secured hereby prior to any
right or title to, interest in, or claim upon the Premises subordinate to the
lien of this Mortgage, and (ii) payable on demand by Mortgagor to Mortgagee
together with interest at the Default Rate as set forth above.
7.    Insurance.
(a)    Mortgagor shall comply, or cause Borrower to comply, with Section 6.07 of
the Credit Agreement with respect to insurance and shall cause its insurer to
(i) provide that no cancellation of coverage or material reduction in amount
thereof shall be effective until at least 30 days (except in the event of
nonpayment, in which case this period shall be 10 days) after receipt by the
Mortgagee of written notice thereof, and (ii) name the Mortgagee as an
additional insured party (in the case of liability insurance) or lenders loss
payee (in the case of property insurance).
(b)    If any portion of the Premises is located in an area identified as a
special flood hazard area by the Federal Emergency Management Agency or other
applicable agency, Mortgagor shall maintain or cause to be maintained, flood
insurance in an amount sufficient to comply with all applicable rules and
regulations promulgated pursuant to the National Flood Insurance Act of 1968, as
amended.
8.    Restrictions on Liens and Encumbrances. Except for the lien of this
Mortgage and the Permitted Exceptions and except as otherwise permitted pursuant
to the terms of the Credit Agreement, Mortgagor shall not further mortgage, nor
otherwise encumber the Mortgaged Property nor create or suffer to exist any
lien, charge or encumbrance on the Mortgaged Property, or any part

7
    

--------------------------------------------------------------------------------




thereof, whether superior or subordinate to the lien of this Mortgage and
whether recourse or non-recourse.
9.    Due on Sale and Other Transfer Restrictions. Except as expressly permitted
by the Credit Agreement, Mortgagor shall not sell, transfer, convey or assign
all or any portion of, or any interest in, the Mortgaged Property except
Dispositions permitted by the Credit Agreement.
10.    Condemnation/Eminent Domain. Promptly upon obtaining knowledge of the
institution of any proceedings for the condemnation of the Premises, or any
portion thereof, Mortgagor will notify Mortgagee of the pendency of such
proceedings. All awards and proceeds relating to such condemnation shall be
applied in the manner specified in the Credit Agreement.
11.    Leases. Except as permitted under the Credit Agreement, with respect to
any Lease having an annual rental of more than $50,000, Mortgagor shall not (a)
execute an assignment or pledge of any Lease relating to all or any portion of
the Mortgaged Property other than in favor of Mortgagee, or (b) without the
prior written consent of Mortgagee, execute or permit to exist any Lease of any
material portion of the Mortgaged Property, except for Permitted Exceptions.
12.    Further Assurances. To further assure Mortgagee’s rights under this
Mortgage, Mortgagor agrees promptly upon the reasonable request of Mortgagee,
acting at the direction of the Majority Holders, to do any act or execute any
additional documents (including, but not limited to, security agreements on any
personalty included or to be included in the Mortgaged Property and a separate
assignment of Leases in recordable form) as may be reasonably required by
Mortgagee to confirm the lien of this Mortgage and all other rights or benefits
conferred on Mortgagee by this Mortgage.
13.    Mortgagee’s Right to Perform. If Mortgagor fails to perform any of the
covenants or agreements of Mortgagor, within the applicable grace period, if
any, provided for in the Credit Agreement or in this Mortgage, Mortgagee, acting
at the direction of the Majority Holders, without waiving or releasing Mortgagor
from any obligation or default under this Mortgage, may, at any time upon 10
days' written notice to Mortgagor (but shall be under no obligation to) pay or
perform the same, and the amount or cost thereof, with interest at the Default
Rate, shall immediately be due from Mortgagor to Mortgagee and the same shall be
secured by this Mortgage and shall be a lien on the Mortgaged Property prior to
any right, title to, interest in, or claim upon the Mortgaged Property attaching
subsequent to the lien of this Mortgage. No payment or advance of money by
Mortgagee under this Section shall be deemed or construed to cure Mortgagor’s
default or waive any right or remedy of Mortgagee.
14.    Remedies.
(a)    Upon the occurrence and during the continuance of any Event of Default,
Mortgagee, acting at the direction of the Majority Holders, may immediately take
such action, without notice or demand, as it deems advisable to protect and
enforce its rights against Mortgagor and in and to the Mortgaged Property,
including, but not limited to, the following actions, each of which may be
pursued concurrently or otherwise, at such time and in such manner as Mortgagee,
acting at the direction of the Majority Holders, may

8
    

--------------------------------------------------------------------------------




determine, in its sole discretion, without impairing or otherwise affecting the
other rights and remedies of Mortgagee:
(i)    Mortgagee may, to the extent permitted by applicable law, (A) institute
and maintain an action of mortgage foreclosure against all or any part of the
Mortgaged Property, (B) institute and maintain an action on any Credit Facility
Document or Additional Debt Document, or (C) take such other action at law or in
equity for the enforcement of this Mortgage or any of the Credit Facility
Documents or Additional Debt Documents as the law may allow. Mortgagee may
proceed in any such action to final judgment and execution thereon for all sums
due hereunder, together with interest thereon as provided in the Credit
Agreement and all reasonable costs of suit, including, without limitation,
reasonable attorneys’ fees and disbursements. Interest at the Default Rate shall
be due on any judgment obtained by Mortgagee from the date of judgment until
actual payment is made of the full amount of the judgment; and
(ii)    Mortgagee may, or by its agents, attorneys and employees and without
regard to the adequacy or inadequacy of the Mortgaged Property or any other
collateral as security for the Obligations enter into and upon the Mortgaged
Property and each and every part thereof and exclude Mortgagor and its agents
and employees therefrom without liability for trespass, damage or otherwise
(Mortgagor hereby agreeing to surrender possession of the Mortgaged Property to
Mortgagee upon demand at any such time) and use, operate, manage, maintain and
control the Mortgaged Property and every part thereof. Following such entry and
taking of possession, Mortgagee shall be entitled, without limitation, (x) to
lease all or any part or parts of the Mortgaged Property for such periods of
time and upon such conditions as Mortgagee may, in its discretion, deem proper,
(y) to enforce, cancel or modify any lease, and (z) generally to execute, do and
perform any other act, deed, matter or thing concerning the Mortgaged Property
as Mortgagee shall deem appropriate as fully as Mortgagor might do.
(b)    In case of a foreclosure sale, the Real Estate may be sold, at
Mortgagee’s election, acting at the direction of the Majority Holders, in one
parcel or in more than one parcel and Mortgagee is specifically empowered
(without being required to do so, and in its sole and absolute discretion) to
cause successive sales of portions of the Mortgaged Property to be held.
(c)    In the event of any breach of any of the covenants, agreements, terms or
conditions contained in this Mortgage, Mortgagee, acting at the direction of the
Majority Holders, shall be entitled to enjoin such breach and obtain specific
performance of any covenant, agreement, term or condition and Mortgagee shall
have the right to invoke any equitable right or remedy as though other remedies
were not provided for in this Mortgage.
(d)    It is agreed that if an Event of Default shall occur and be continuing,
any and all proceeds of the Mortgaged Property received by the Mortgagee shall
be held by the Mortgagee for the benefit of the Secured Parties as collateral
security for the Obligations (whether matured or unmatured), and/or then or at
any time thereafter may, in the sole

9
    

--------------------------------------------------------------------------------




discretion of the Mortgagee, acting at the direction of the Majority Holders, be
applied by the Mortgagee against the Obligations then due and owing in the
following order of priority:
FIRST, to the payment of all reasonable costs and expenses incurred by the
Mortgagee in connection with this Mortgage, the Credit Agreement, any other
Credit Facility Document, any Additional Debt Document or any of the
Obligations, including, without limitation, all court costs and the reasonable
fees and expenses of its agents and legal counsel, and any other reasonable
costs or expenses incurred in connection with the exercise by the Mortgagee of
any right or remedy under this Mortgage, the Credit Agreement, any other Credit
Facility Document, or any Additional Debt Document;
SECOND, an amount equal to the outstanding Primary Obligations (as defined
below) shall be paid to the Secured Parties, with each Secured Party receiving
an amount equal to its outstanding Primary Obligations or, if the proceeds are
insufficient to pay in full all such Primary Obligations, its Pro Rata Share (as
defined below) of the amount remaining to be distributed; and
THIRD, an amount equal to the outstanding Remaining Obligations (as defined
below) shall be paid to the Secured Parties, with each Secured Party receiving
an amount equal to its outstanding Remaining Obligations or, if the proceeds are
insufficient to pay in full all such Remaining Obligations, its Pro Rata Share
of the amount remaining to be distributed;
FOURTH, upon payment of all Remaining Obligations, to the Mortgagor or its
successors or assigns, or to whomsoever may be lawfully entitled to receive the
same.
For purposes of this Mortgage:
(i)    “Pro Rata Share” shall mean, when calculating a Secured Party’s portion
of any distribution or amount, that amount (expressed as a percentage) equal to
a fraction the numerator of which is the then unpaid amount of such Secured
Party’s Primary Obligations or Remaining Obligations, as the case may be, of the
Borrower Parties and the denominator of which is the then outstanding amount of
all Primary Obligations or Remaining Obligations, as the case may be, of the
Borrower Parties;
(ii)    “Primary Obligations” shall mean all Obligations of the Borrower Parties
secured hereby arising out of or in connection with, the principal of, premium,
if any, and interest due under (including all accrued but unpaid interest) the
Credit Facility Documents and the Additional Debt Documents at the relevant
time; provided, that, with respect to any such Obligations comprised of
indebtedness issued with original issue discount, the amount outstanding at any
time shall be the face amount of such indebtedness less the remaining
unamortized portion of the original issue discount of such indebtedness at such
time as determined in conformity with GAAP; and

10
    

--------------------------------------------------------------------------------




(iii)    “Remaining Obligations” shall mean all Obligations of the Borrower
Parties secured hereby other than Primary Obligations.
(e)    When payments to Secured Parties are based upon their respective Pro Rata
Shares, the amounts received by such Secured Parties hereunder shall be applied
(for purposes of making determinations under this Section 13 only) (i) first, to
the Primary Obligations of the Borrower Parties and (ii) second, to the
Remaining Obligations of the Borrower Parties. If any payment to any Secured
Party of its Pro Rata Share of any distribution would result in overpayment to
such Secured Party, such excess amount shall instead be distributed in respect
of the unpaid Primary Obligations or Remaining Obligations, as the case may be,
of the other Secured Parties, with each Secured Party whose Primary Obligations
or Remaining Obligations, as the case may be, have not been paid in full to
receive an amount equal to such excess amount multiplied by a fraction the
numerator of which is the unpaid Primary Obligations or Remaining Obligations,
as the case may be, of such Secured Party and the denominator of which is the
unpaid Primary Obligations or Remaining Obligations, as the case may be, of all
Secured Parties entitled to such distribution.
(f)    All payments required to be made hereunder shall be made (i) if to the
Bank Secured Parties, to the Administrative Agent, and (ii) if to Additional
Debtholders, to the Additional Debtholders or, if applicable, the relevant
Additional Secured Debt Agent.
(g)    For purposes of applying payments received in accordance with this
Section 13, the Mortgagee shall be entitled to rely upon the Secured Parties for
a written determination of the outstanding Primary Obligations and Remaining
Obligations owed to the Bank Secured Parties and the Additional Debtholders,
respectively.
(h)    It is understood and agreed that the Mortgagor shall remain liable to the
extent of any deficiency between the amount of the available proceeds of the
Mortgaged Property encumbered hereunder and the aggregate amount of the
Obligations of the Borrower Parties.
Notwithstanding anything to the contrary in this Mortgage, (i) all actions
required or permitted to be taken under this Mortgage by the Bank Secured
Parties shall be so taken only by the Administrative Agent on behalf of the Bank
Secured Parties, as directed by the Lenders, and all actions required or
permitted to be taken under this Mortgage by the Additional Debtholders shall be
so taken only by the Additional Debtholders or, if applicable, the relevant
Additional Secured Debt Agent on behalf of the Additional Debtholders as
directed by the Additional Debtholders and (ii) all payments received by the
Collateral Agent and (A) required to be made with respect to the Credit Facility
Obligations shall be paid to the Administrative Agent, or (B) required to be
made with respect to the Additional Debt Obligations under the Additional Debt
Documents shall be paid to the Additional Debtholders or, if applicable, the
relevant Additional Secured Debt Agent and the Mortgagee shall be entitled (but
not required) to conclusively rely upon and act in accordance with any
instructions from the Administrative Agent and the Additional Debtholders or, if
applicable, any relevant Additional Secured Debt Agent subject to the terms and
conditions of this Mortgage and to assume that such instructions are being given
in accordance with such Credit Facility Documents and the terms of the
Additional Debt Documents, respectively.

11
    

--------------------------------------------------------------------------------




15.    Right of Mortgagee to Credit Sale. Upon the occurrence of any sale made
under this Mortgage, whether made by virtue of judicial proceedings or of a
judgment or decree of foreclosure and sale, Mortgagee, acting at the direction
of the Majority Holders, may bid for and acquire the Mortgaged Property or any
part thereof. In lieu of paying cash therefor, Mortgagee may make settlement for
the purchase price by crediting upon the Obligations or other sums secured by
this Mortgage, the net sales price after deducting therefrom the expenses of
sale and the cost of the action and any other sums which Mortgagee is authorized
to deduct under this Mortgage. In such event, this Mortgage, the other Credit
Facility Documents, the other Additional Debt Documents, and documents
evidencing expenditures secured hereby may be presented to the person or persons
conducting the sale in order that the amount so used or applied may be credited
upon the Obligations as having been paid.
16.    Appointment of Receiver. If an Event of Default shall have occurred and
be continuing, Mortgagee, acting at the direction of the Majority Holders, as a
matter of right and without notice to Mortgagor, unless otherwise required by
applicable law, and without regard to the adequacy or inadequacy of the
Mortgaged Property or any other collateral or the interest of Mortgagor therein
as security for the Obligations, shall have the right to apply to any court
having jurisdiction to appoint a receiver or receivers or other manager of the
Mortgaged Property, and Mortgagor hereby irrevocably consents to such
appointment and waives notice of any application therefor (except as may be
required by law). Any such receiver or receivers or manager shall have all the
usual powers and duties of receivers in like or similar cases and all the powers
and duties of Mortgagee in case of entry as provided in this Mortgage,
including, without limitation and to the extent permitted by law, the right to
enter into leases of all or any part of the Mortgaged Property, and shall
continue as such and exercise all such powers until the date of confirmation of
sale of the Mortgaged Property unless such receivership is sooner terminated.
17.    Extension, Release, etc.
(a)    Without affecting the lien or charge of this Mortgage upon any portion of
the Mortgaged Property not then or theretofore released as security for the full
amount of the Obligations, Mortgagee may, acting at the direction of the
Majority Holders, from time to time and without notice, agree to (i) release any
person liable for the indebtedness borrowed or guaranteed under the Credit
Facility Documents or the Additional Debt Documents, (ii) extend the maturity or
alter any of the terms of the indebtedness borrowed or guaranteed under the
Credit Facility Documents or the Additional Debt Documents or any other guaranty
thereof, (iii) grant other indulgences, (iv) release or reconvey, or cause to be
released or reconveyed at any time at Mortgagee’s option any parcel, portion or
all of the Mortgaged Property, (v) take or release any other or additional
security for any obligation herein mentioned, or (vi) make compositions or other
arrangements with debtors in relation thereto.
(b)    No recovery of any judgment by Mortgagee and no levy of an execution
under any judgment upon the Mortgaged Property or upon any other property of
Mortgagor shall affect the lien of this Mortgage or any liens, rights, powers or
remedies of Mortgagee hereunder, and such liens, rights, powers and remedies
shall continue unimpaired.
(c)    If Mortgagee shall have the right to foreclose this Mortgage, Mortgagor
authorizes Mortgagee to foreclose the lien of this Mortgage subject to the
rights of any

12
    

--------------------------------------------------------------------------------




tenants of the Mortgaged Property. The failure to make any such tenants parties
defendant to any such foreclosure proceeding and to foreclose their rights, or
to provide notice to such tenants as required in any statutory procedure
governing a sale of the Mortgaged Property, or to terminate such tenant's rights
in such sale will not be asserted by Mortgagor as a defense to any proceeding
instituted by Mortgagee to collect the Obligations or to foreclose the lien of
this Mortgage.
(d)    Unless expressly provided otherwise, in the event that ownership of this
Mortgage and title to the Mortgaged Property or any estate therein shall become
vested in the same person or entity, this Mortgage shall not merge in such title
but shall continue as a valid lien on the Mortgaged Property for the amount
secured hereby.
18.    Security Agreement under Uniform Commercial Code.
(a)    It is the intention of the parties hereto that this Mortgage shall
constitute a “security agreement” within the meaning of the Uniform Commercial
Code of the State in which the Mortgaged Property is located (the “Code”).
Accordingly, Mortgagor hereby grants to Mortgagee a security interest in that
portion of the Mortgaged Property that constitutes personal property pursuant to
the Code. If an Event of Default shall occur and be continuing, then in addition
to having any other right or remedy available at law or in equity, Mortgagee,
acting at the direction of the Majority Holders, shall have the option of either
(i) proceeding under the Code and exercising such rights and remedies as may be
provided to a secured party by the Code with respect to all or any portion of
the Mortgaged Property which is personal property (including, without
limitation, taking possession of and selling such property) or (ii) treating
such property as real property and proceeding with respect to both the real and
personal property constituting the Mortgaged Property in accordance with
Mortgagee’s rights, powers and remedies with respect to the real property (in
which event the default provisions of the Code shall not apply). If Mortgagee
shall elect to proceed under the Code, then ten days’ notice of sale of the
personal property shall be deemed reasonable notice and the reasonable expenses
of retaking, holding, preparing for sale, selling and the like incurred by
Mortgagee shall include, but not be limited to, reasonable attorneys’ fees and
legal expenses. At Mortgagee’s request, during the continuance of an Event of
Default, Mortgagor shall assemble the personal property and make it available to
Mortgagee at a place designated by Mortgagee which is reasonably convenient to
both parties.
(b)    Mortgagor and Mortgagee agree, to the extent permitted by law, that: (i)
all of the goods described within the definition of the word “Equipment” are or
are to become fixtures on the Real Estate; (ii) this Mortgage upon recording or
registration in the real estate records of the proper office shall constitute a
financing statement filed as a “fixture filing” within the meaning of the Code;
(iii) The Dayton Power and Light Company is the record owner of the Land; and
(iv) the addresses of Mortgagor and Mortgagee are as set forth on the first page
of this Mortgage.
(c)    Mortgagor agrees that this instrument, or a reproduction thereof, may be
filed in the real estate records or other appropriate index as a financing
statement for any of the items specified above (including fixtures) as part of
the Mortgaged Property, and authorizes

13
    

--------------------------------------------------------------------------------




Mortgagee to make any such filings Mortgagee, acting at the direction of the
Majority Holders, deems necessary or proper. Mortgagor’s execution of this
Mortgage constitutes an authentication pursuant to the Code of the security
agreement contained herein, thereby authorizing Mortgagee to file and record
such financing statements, amendments and other UCC forms as may be necessary or
appropriate to establish and maintain the priority of its lien and security
interests created under this Mortgage. Any reproduction of this instrument or of
any other security agreement or financing statement (meeting the requirements of
the Code) will be sufficient as a financing statement. Mortgagor agrees to
execute and deliver to Mortgagee upon request, any financing statements (other
than financing statements such as those currently prescribed by the Code, which
are not required to be executed by the debtor or secured party), as well as
extensions, renewals and amendments thereof, and reproductions of this
instrument in such form as may be required by law or reasonably required by
Mortgagee to perfect a security interest with respect to those items. Mortgagor
will pay all costs of filing such financing statements and any extensions,
renewals, amendments and releases thereof, and will pay all reasonable costs and
expenses of any record searches for financing statements Mortgagee may
reasonably require.
19.    Assignment of Leases and Rents.
(a)    Mortgagor hereby assigns to Mortgagee the Leases and Rents as further
security for the payment of and performance of the Obligations, and Mortgagor
grants to Mortgagee the right to enter the Mortgaged Property for the purpose of
collecting the same and to let the Mortgaged Property or any part thereof, and
to apply the Rents on account of the Obligations. The foregoing assignment and
grant is present and absolute and shall continue in effect until the Obligations
are fully paid and performed, but Mortgagee hereby waives the right to enter the
Mortgaged Property for the purpose of collecting the Rents and Mortgagor shall
have a license and be entitled to collect, receive, use and retain the Rents
until the occurrence of an Event of Default, such right of Mortgagor to collect,
receive, use and retain the Rents may be revoked by Mortgagee upon the
occurrence and during the continuance of any Event of Default under this
Mortgage by giving not less than ten days’ written notice of such revocation to
Mortgagor; in the event such notice is given, Mortgagor shall pay over to
Mortgagee, or to any receiver appointed to collect the Rents, any lease security
deposits, and shall pay monthly in advance to Mortgagee, or to any such
receiver, the fair and reasonable rental value as determined by Mortgagee for
the use and occupancy of such part of the Mortgaged Property as may be in the
possession of Mortgagor or any affiliate of Mortgagor, and upon default in any
such payment Mortgagor and any such affiliate will vacate and surrender the
possession of the Mortgaged Property to Mortgagee or to such receiver, and in
default thereof may be evicted by summary proceedings or otherwise. Mortgagor
has not affirmatively done any act which would prevent Mortgagee from, or limit
Mortgagee in, acting under any of the provisions of the foregoing assignment.
(b)    No action has been brought or, so far as is known to Mortgagor, is
threatened, which would interfere in any way with the right of Mortgagor to
execute the foregoing assignment and perform all of Mortgagor’s obligations
contained in this Section and in the Leases.

14
    

--------------------------------------------------------------------------------




20.    Additional Rights. The holder of any subordinate lien or subordinate
mortgage on the Mortgaged Property shall have no right to terminate any Lease
whether or not such Lease is subordinate to this Mortgage nor shall Mortgagor
consent to any holder of any subordinate lien or subordinate mortgage joining
any tenant under any Lease in any action to foreclose the lien or modify,
interfere with, disturb or terminate the rights of any tenant under any Lease.
By recordation of this Mortgage all subordinate lienholders and the mortgagees
and beneficiaries under subordinate mortgages are subject to and notified of
this provision, and any action taken by any such lienholder or beneficiary
contrary to this provision shall be null and void. Upon the occurrence and
during the continuance of any Event of Default, Mortgagee may, acting at the
direction of the Majority Holders, in its sole discretion and without regard to
the adequacy of its security under this Mortgage, apply all or any part of any
amounts on deposit with Mortgagee under this Mortgage against all or any part of
the Obligations. Any such application shall not be construed to cure or waive
any Default or Event of Default or invalidate any act taken by Mortgagee on
account of such Default or Event of Default.
21.    Notices. All notices, requests, demands and other communications
hereunder shall be given in accordance with the provisions of subsection 10.02
of the Credit Agreement to Mortgagor and to Mortgagee at their respective
addresses specified in the Preamble of this Mortgage.
1.    Amendments, Waivers and Consents. Any amendment or waiver of any provision
of this Mortgage and any consent to any departure by the Mortgagor from any
provision of this Mortgage shall be effective only if made or given in
compliance with all of the terms and provisions of the Credit Facility Documents
and the Additional Debt Documents necessary for amendments or waivers of, or
consents to any departure by the Mortgagor from any provision of the Credit
Facility Documents or any Additional Debt Document, as the case may be, and only
if such amendment, waiver or consent is in writing duly signed by the Mortgagor
and the Mortgagee (with the written consent of the Majority Holders, unless such
consent would not be required under the Credit Facility Documents); provided,
however, that any change, waiver, modification or variance materially adversely
affecting the rights and benefits of a single Class (as defined below) of
Secured Parties (and not all Secured Parties in a like or similar manner) shall
also require the written consent of the Requisite Holders (as defined below) of
such affected Class; provided, further, that any Class shall not be considered
to be affected differently from any other Class due to the Obligations of any
such other Class being paid, repaid, refinanced, renewed or extended and the
Collateral being released, in whole or in part (whether by action of such other
Class or otherwise), as security for a particular Class. For the purpose of this
Mortgage, the term “Class” shall mean, at any time, each class of Secured
Parties with outstanding Obligations secured hereby at such time, i.e., (x) the
Bank Secured Parties and (y) any other class of Additional Secured Debt secured
hereby; provided that, without limiting the foregoing, it is expressly
acknowledged and agreed that other creditors may be added as “Secured Parties”
hereunder (either as part of an existing Class of creditors or as a newly
created Class), and that such addition shall not require the written consent of
the Requisites Holders of the various Classes. For the purpose of this Mortgage,
the term “Requisite Holders” of any Class shall mean each of (i) with respect to
the Credit Agreement, the Required Lenders (as that term is defined in the
Credit Agreement) and (ii) with respect to any other class of Additional Secured
Debt, the holders of more than fifty percent (50%) of such class of Additional
Secured Debt outstanding from time to time. Any agreement made by Mortgagor and
Mortgagee after the

15
    

--------------------------------------------------------------------------------




date of this Mortgage relating to this Mortgage shall be superior to the rights
of the holder of any intervening or subordinate lien or encumbrance.
Failure of the Mortgagee or any Secured Party to exercise, or delay in
exercising, any right, power or privilege hereunder shall not operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy that the Mortgagee or the Secured Parties would otherwise have on any
future occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any rights or remedies
provided by law.
2.    Partial Invalidity. In the event any one or more of the provisions
contained in this Mortgage shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, but each shall be construed as if
such invalid, illegal or unenforceable provision had never been included.
Notwithstanding to the contrary anything contained in this Mortgage or in any
provisions of any Credit Facility Documents or Additional Debt Documents, the
obligations of the Borrower Parties and of any other obligor under any Credit
Facility Documents or Additional Debt Documents shall be subject to the
limitation that Mortgagee shall not charge, take or receive, nor shall the
Borrower Parties or any other obligor be obligated to pay to Mortgagee, any
amounts constituting interest in excess of the maximum rate permitted by law to
be charged by the Bank Secured Parties or the Additional Debtholders.
3.    Mortgagor’s Waiver of Rights. To the fullest extent permitted by law,
Mortgagor waives the benefit of all laws now existing or that may subsequently
be enacted providing for (a) any appraisement before sale of any portion of the
Mortgaged Property, (b) any extension of the time for the enforcement of the
collection of the Obligations or the creation or extension of a period of
redemption from any sale made in collecting such debt and (c) exemption of the
Mortgaged Property from attachment, levy or sale under execution or exemption
from civil process. To the full extent Mortgagor may do so, Mortgagor agrees
that Mortgagor will not at any time insist upon, plead, claim or take the
benefit or advantage of any law now or hereafter in force providing for any
appraisement, valuation, stay, exemption, extension or redemption, or requiring
foreclosure of this Mortgage before exercising any other remedy granted
hereunder and Mortgagor, for Mortgagor and its successors and assigns, and for
any and all persons ever claiming any interest in the Mortgaged Property, to the
extent permitted by law, hereby waives and releases all rights of redemption,
valuation, appraisement, stay of execution, notice of election to mature (except
as expressly provided in the Credit Facility Documents or the Additional Debt
Documents) or declare due the whole of the secured indebtedness and marshalling
in the event of exercise by Mortgagee of the foreclosure rights or other rights
hereby created.
4.    Remedies Not Exclusive. Mortgagee shall be entitled to enforce payment and
performance of the Obligations and to exercise all rights and powers under this
Mortgage or under any of the other Credit Facility Documents, Additional Debt
Documents or other agreement or any laws now or hereafter in force,
notwithstanding some or all of the Obligations may now or hereafter be otherwise
secured, whether by deed of trust, mortgage, security agreement, pledge, lien,
assignment or otherwise. Neither the acceptance of this Mortgage nor its
enforcement, shall prejudice or in any manner affect Mortgagee’s rights to
realize upon or enforce any other security now or hereafter held by Mortgagee,
it being agreed that Mortgagee, acting at the direction of the Majority Holders,
shall be entitled to enforce this Mortgage and any other security now or
hereafter held by Mortgagee in such order and manner as Mortgagee may determine
in its absolute discretion. No remedy herein conferred upon or reserved to
Mortgagee is intended to be exclusive of any other remedy herein or by law
provided or permitted, but each shall be cumulative and shall be in addition to
every other remedy given hereunder or now or hereafter existing at law or in
equity or by statute. Every power or remedy given by any of the Credit Facility
Documents and the Additional Debt Documents to Mortgagee or to which Mortgagee
may otherwise be entitled, may be exercised, concurrently or independently, from
time to time and as often as may be deemed expedient by Mortgagee, as the case
may be. In no event shall Mortgagee, acting at the direction of the Majority
Holders, in the exercise of the remedies provided in this Mortgage (including,
without limitation, in connection with the assignment of Leases and Rents to
Mortgagee, or the appointment of a receiver and the entry of such receiver on to
all or any part of the Mortgaged Property), be deemed a “mortgagee in
possession,” and Mortgagee shall not in any way be made liable for any act,
either of commission or omission, in connection with the exercise of such
remedies, in the absence of gross negligence or willful misconduct.
5.    Multiple Security. If (a) the Real Estate shall consist of one or more
parcels, whether or not contiguous and whether or not located in the same
county, or (b) in addition to this Mortgage, Mortgagee shall now or hereafter
hold or be the beneficiary of one or more additional mortgages, liens, deeds of
trust or other security (directly or indirectly) for the Obligations upon other
property in the State in which the Premises are located (whether or not such
property is owned by Mortgagor or by others) or (c) both the circumstances
described in clauses (a) and (b) shall be true, then to the fullest extent
permitted by law, Mortgagee may, at its election, commence or consolidate in a
single foreclosure action all foreclosure proceedings against all such
collateral securing the Obligations (including the Mortgaged Property), which
action may be brought or consolidated in the courts of, or sale conducted in,
any county in which any of such collateral is located. Mortgagor acknowledges
that the right to maintain a consolidated foreclosure action is a specific
inducement to the Bank Secured Parties and any Additional Debtholders to extend
the indebtedness borrowed pursuant to or guaranteed by the Credit Facility
Documents and/or Additional Debt Documents, as applicable, and Mortgagor
expressly and irrevocably waives any objections to the commencement or
consolidation of the foreclosure proceedings in a single action and any
objections to the laying of venue or based on the grounds of forum non
conveniens which it may now or hereafter have. Mortgagor further agrees that if
Mortgagee shall be prosecuting one or more foreclosure or other proceedings
against a portion of the Mortgaged Property or against any collateral other than
the Mortgaged Property, which collateral directly or indirectly secures the
Obligations, or if Mortgagee shall have obtained a judgment of foreclosure and
sale or similar judgment against such collateral, then, whether or not such
proceedings are being maintained or judgments were obtained in or outside the
State in which the Premises are located, Mortgagee may commence or continue any
foreclosure proceedings and exercise its other remedies granted in this Mortgage
against all or any part of the Mortgaged Property and Mortgagor waives any
objections to the commencement or continuation of a foreclosure of this Mortgage
or exercise of any other remedies hereunder based on such other proceedings or
judgments, and waives any right to seek to dismiss, stay, remove, transfer or
consolidate either any action under this Mortgage or such other proceedings on
such basis. Neither the commencement nor continuation of proceedings to
foreclose this Mortgage, nor the exercise of any other rights hereunder nor the
recovery of any judgment by Mortgagee in any such proceedings or the occurrence
of any sale in any such proceedings shall prejudice, limit or preclude
Mortgagee’s right to commence or continue one or more foreclosure or other
proceedings or obtain a judgment against any other collateral (either in or
outside the State in which the Premises are located) which directly or
indirectly secures the Obligations, and Mortgagor expressly waives any
objections to the commencement of, continuation of, or entry of a judgment in
such other sales or proceedings or exercise of any remedies in such sales or
proceedings based upon any action or judgment connected to this Mortgage, and
Mortgagor also waives any right to seek to dismiss, stay, remove, transfer or
consolidate either such other sales or proceedings or any sale or action under
this Mortgage on such basis. It is expressly understood and agreed that to the
fullest extent permitted by law, Mortgagee may, acting at the direction of the
Majority Holders, at its election, cause the sale of all collateral which is the
subject of a single foreclosure action at either a single sale or at multiple
sales conducted simultaneously and take such other measures as are appropriate
in order to effect the agreement of the parties to dispose of and administer all
collateral securing the Obligations (directly or indirectly) in the most
economical and least time-consuming manner.
6.    Successors and Assigns. All covenants of Mortgagor contained in this
Mortgage are imposed solely and exclusively for the benefit of Mortgagee, the
Bank Secured Parties and the Additional Debtholders, and their respective
successors and assigns, and no other person or entity shall have standing to
require compliance with such covenants or be deemed, under any circumstances, to
be a beneficiary of such covenants, any or all of which may be freely waived in
whole or in part by Mortgagee, acting at the direction of the Majority Holders,
at any time if in its sole discretion it deems such a waiver advisable. All such
covenants of Mortgagor shall run with the land and bind Mortgagor, the
successors and assigns of Mortgagor (and each of them) and all subsequent
owners, encumbrancers and tenants of the Mortgaged Property, and shall inure to
the benefit of Mortgagee and its successors and assigns.
7.    No Waivers, etc. Any failure by Mortgagee to insist upon the strict
performance by Mortgagor of any of the terms and provisions of this Mortgage
shall not be deemed to be a waiver of any of the terms and provisions hereof,
and Mortgagee, notwithstanding any such failure, acting at the direction of the
Majority Holders, shall have the right thereafter to insist upon the strict
performance by Mortgagor of any and all of the terms and provisions of this
Mortgage to be performed by Mortgagor. Mortgagee, acting at the direction of the
Majority Holders, may release, regardless of consideration and without the
necessity for any notice to or consent by the holder of any subordinate lien on
the Mortgaged Property, any part of the security held for the obligations
secured by this Mortgage without, as to the remainder of the security, in any
way impairing or affecting the lien of this Mortgage or the priority of such
lien over any subordinate lien or mortgage.
8.    Governing Law, etc. This Mortgage shall be governed by and construed and
interpreted in accordance with the laws of the State in which the Premises are
located, except that Mortgagor expressly acknowledges that by their respective
terms the other Credit Facility Documents shall be governed and construed in
accordance with the laws of the State of New York, and for purposes of
consistency, Mortgagor agrees that in any in personam proceeding related to this
Mortgage the rights of the parties to this Mortgage shall also be governed by
and construed in accordance with the laws of the State of New York governing
contracts made and to be performed in that State.
9.    Certain Definitions. Unless the context clearly indicates a contrary
intent or unless otherwise specifically provided herein, words used in this
Mortgage shall be used interchangeably in singular or plural form and the word
“Mortgagor” shall mean “each Mortgagor or any subsequent owner or owners of the
Mortgaged Property or any part thereof or interest therein,” the word
“Mortgagee” shall mean “Mortgagee or any successor Collateral Agent,” the word
“person” shall include any individual, corporation, partnership, limited
liability company, trust, unincorporated association, government, governmental
authority, or other entity, and the words “Mortgaged Property” shall include any
portion of the Mortgaged Property or interest therein. Whenever the context may
require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns and pronouns shall
include the plural and vice versa. The captions in this Mortgage are for
convenience or reference only and in no way limit or amplify the provisions
hereof.
10.    Release. If any of the Mortgaged Property shall be sold, transferred or
otherwise disposed of by any Mortgagor in a transaction permitted by the Credit
Facility Documents and any Additional Debt Documents, then the Mortgagee, acting
at the direction of the Majority Holders, at the request and sole expense of
such Mortgagor, shall execute and deliver to such Mortgagor all releases or
other documents reasonably necessary or desirable for the release of the Liens
created hereby on such Mortgaged Property.
11.    Conflict With Credit Agreement. In the event of any conflict or
inconsistency between the terms and provisions of this Mortgage and the terms
and provisions of the Credit Facility Documents or any Additional Debt
Documents, the terms and provisions of the Credit Facility Documents and any
Additional Debt Documents, shall govern, other than with respect to the section
of this Mortgage captioned “Governing Law, etc.”.
32.    Additional Secured Debt. Any Additional Secured Debt issued after the
date hereof shall be secured equally and ratably with the Credit Facility
Obligations, and, in connection with such Additional Secured Debt, (i) the lien
of this instrument shall be confirmed pursuant to a duly executed, acknowledged
and recorded Mortgage Supplement substantially in the form of Annex A hereto
(the “Mortgage Supplement”) and (ii) Mortgagor shall deliver to Mortgagee an
ALTA 11-06 modification endorsement to the Title Policy, dated as of the date of
recording of such Mortgage Supplement, insuring the priority of the lien of this
Mortgage over defects in or liens or encumbrances on title, except for those
shown in the Title Policy and other Permitted Liens.
33.    Leasehold Mortgage. Notwithstanding anything contained herein to the
contrary, and in addition to any rights, privileges and remedies granted to the
Mortgagee elsewhere in this Mortgage, the Mortgagee shall have, and the
Mortgagor hereby grants to the Mortgagee for the benefit of the Secured Parties,
any and all rights, privileges and remedies related to the leasehold estate
created by the Ground Lease (including without limitation, any renewal rights
and options to purchase contained in the Ground Lease) without the necessity of
particularly specifying any or all of such rights, privileges and remedies that
are or could be granted to leasehold mortgagees pursuant to the Ground Lease.
The Mortgagor hereby represents, covenants and agrees that:
(a)    The Ground Lease is a valid and subsisting lease for the term therein set
forth, is in full force and effect in accordance with the terms thereof, has not
been modified except as expressly set forth herein and Mortgagor is the holder
of lessee’s interest thereunder. No material default exists, and to the best
knowledge of Mortgagor, no event or act has occurred and no condition exists
which with the passage of time or the giving of notice or both would constitute
a default under the Ground Lease.
(b)    This Mortgage is lawfully executed and delivered in conformity with the
Ground Lease and any and all consents required under the Ground Lease have been
timely received and are effective.
(c)    The Mortgagor will pay when due the rents, taxes and other sums and
charges mentioned in and made payable by the Mortgagor under the Ground Lease.
(d)    The Mortgagor will promptly perform and observe all of the terms,
covenants and conditions required to be performed and observed by it under the
Ground Lease, within the periods (including any grace or cure periods) provided
therein, and will do all things reasonably necessary to preserve and to keep
unimpaired its rights under the Ground Lease. In the event of the failure of
Mortgagor to make any payment required to be made by the Mortgagor pursuant to
the provisions of the Ground Lease or to observe, abide by, discharge or
perform, or cause to be observed, kept, discharged or performed, any of the
terms, obligations, covenants, conditions, agreements, indemnities,
representations, warranties or liabilities of the Ground Lease in each case
within the periods (including any grace or cure periods) provided therein, the
Mortgagor does hereby irrevocably appoint and constitute the Mortgagee as its
true and lawful attorney in fact, which appointment is irrevocable and coupled
with an interest, in its name, place and stead, to take any and all actions
deemed necessary or desirable by the Mortgagee to perform and comply with all of
the obligations of the Mortgagor under the Ground Lease; to do and take, but
without any obligation so to do, any action which the Mortgagee deems necessary
or desirable to prevent or cure any default by the Mortgagor under the Ground
Lease; to enter into and upon the Mortgaged Property or any part thereof to such
extent and as often as the Mortgagee, in its reasonable discretion, deems
necessary or desirable in order to prevent or cure any default of the Mortgagor
pursuant thereto; to the end that the rights of the Mortgagor in and to the
leasehold estate created by the Ground Lease shall be kept unimpaired and free
from default, and all sums so expended by the Mortgagee, with interest thereon
at the Default Rate from the date of each such expenditure, shall be paid by the
Mortgagor to the Mortgagee promptly upon demand by the Mortgagee and shall be
added to the indebtedness secured hereby. The Mortgagor shall, within five (5)
days after written request by the Mortgagee, execute and deliver to the
Mortgagee, or to any person designated by the Mortgagee, such further
instruments, agreements, powers, assignments, conveyances or the like as may be
reasonably necessary to complete or perfect the interest, rights or powers of
the Mortgagee pursuant hereto.
(e)    The Mortgagor will promptly (i) notify the Mortgagee in writing of the
receipt by it of any notice of default from the lessor under the Ground Lease;
(ii) notify the Mortgagee in writing of the receipt by it of any notice under
the Ground Lease of the termination of the Ground Lease; (iii) cause a copy of
each such notice received by the Mortgagor from the lessor under the Ground
Lease to be delivered to the Mortgagee; and (iv) cause a copy of any notice of
election or the exercise of any rights of option, purchase or renewal under the
Ground Lease sent by the Mortgagor to the lessor under Ground Lease, to be
delivered to the Mortgagee.
(f)    The Mortgagor will not terminate or surrender or suffer or permit any
termination or surrender of the Ground Lease, nor modify the Ground Lease in any
material respect, without the prior written consent of the Mortgagee.
(g)    The Mortgagor will, within twenty (20) days after written demand from the
Mortgagee, obtain from the lessor under the Ground Lease and deliver to the
Mortgagee an estoppel certificate that complies with the requirements set forth
in the Ground Lease.
(h)    The Mortgagor will furnish to the Mortgagee upon reasonable request,
proof of payment of all items which are required to be paid by the Mortgagor
pursuant to the Ground Lease and a statement of any such payments which the
Mortgagor is contesting or arbitrating pursuant to the terms of the Ground
Lease.
(i)    The Mortgagor will not consent to the subordination of the Ground Lease
to any lien on the fee estate of the lessor under the Ground Lease, without the
prior written consent of the Mortgagee.
(j)    Except to the extent permitted by the Credit Facility Documents, to the
extent that Mortgagor has or may acquire any rights or options to renew or
extend the term of the Ground Lease, or to purchase any right, title or interest
in or to all or any portion of the Land covered by the Ground Lease, Mortgagor
shall exercise any or all of such rights or options as may be required to
preserve the leasehold estate and purchase options through the Maturity Date.
The Mortgagor shall give the Mortgagee simultaneous written notice of the
exercise of any such option or right to renew or extend, together with a copy of
the instrument given to the lessor under the Ground Lease exercising such option
or right, and thereafter, shall promptly deliver to the Mortgagee a copy of any
acknowledgment by the lessor with respect to the exercise of such option or
right.
(k)    Upon the occurrence and during the continuance of any Event of Default,
all options, elections, consents and approval rights conferred upon Mortgagor as
lessee under the Ground Lease, together with the right of termination,
cancelation, modification, change, supplement, alteration or amendment of the
Ground Lease, all of which have been assigned for collateral purposes to
Mortgagee, shall automatically vest exclusively in and be exercisable solely by
Mortgagee.
(l)    So long as this Mortgage is in effect, there shall be no merger of the
Ground Lease or any interest therein, or of the leasehold estate created
thereby, with the fee estate in the Land or any portion thereof by reason of the
fact that the Ground Lease or such interest therein may be held directly or
indirectly by or for the account of any person who shall hold the lessor’s fee
estate in the Land or any portion thereof or any interest of the lessor under
the Ground Lease. In case the Mortgagor acquires fee title to the Land, this
Mortgage shall attach to and cover and be a lien upon the fee title acquired,
and such fee title shall, without further assignment, mortgage or conveyance,
become and be subject to the lien of and covered by this Mortgage, and the lien
of this Mortgage shall be prior to the lien of any mortgage placed on the
acquired fee estate after the date of this Mortgage. Mortgagor shall notify
Mortgagee of any such acquisition and, on written request by Mortgagee, shall
cause to be executed and recorded all such other and further assurances or other
instruments in writing as may in the reasonable opinion of Mortgagee be
necessary or appropriate to effect the intent and meaning hereof and shall
deliver to Mortgagee an endorsement to Mortgagee’s loan title insurance policy
insuring that such fee title or other estate is subject to the lien of this
Mortgage.
(m)    If the Ground Lease shall be terminated prior to the natural expiration
of its terms, and if, pursuant to any provision of the Ground Lease or
otherwise, Mortgagee or its designee shall acquire from the lessor under such
Ground Lease a new lease of the Land or any part thereof, Mortgagor shall have
no right, title or interest in or to such new lease or the leasehold estate
created thereby, or renewal privileges therein contained.
(n)    Bankruptcy Provisions.
(i)        The lien of this Mortgage shall attach to all of Mortgagor’s rights
and remedies at any time arising under or pursuant to Section 365(h) of the
Bankruptcy Code, including all of Mortgagor’s rights to remain in possession of
the Mortgaged Property. Mortgagor shall not, without Mortgagee’s prior written
consent, elect to treat the Ground Lease as terminated under Section
365(h)(1)(A)(i) of the Bankruptcy Code. Any such election made without
Mortgagee’s consent shall be void.
(ii)     Mortgagor hereby unconditionally assigns, transfers and sets over to
Mortgagee all of Mortgagor’s claims and rights to the payment of damages arising
from any rejection of the Ground Lease by the lessor or any other fee owner of
any leasehold parcel or any portion thereof under the Bankruptcy Code. Mortgagee
shall have the right, if an Event of Default shall have occurred and be
continuing or if Mortgagor fails to do so at least five (5) Business Days prior
to the last day on which Mortgagor has the right to do so, to proceed in its own
name or in the name of Mortgagor in respect of any claim, suit, action or
proceeding relating to the rejection of the Ground Lease by the lessor or any
other party, including the right to file and prosecute under the Bankruptcy
Code, without joining or the joinder of Mortgagor, any proofs of claim,
complaints, motions, applications, notices and other documents. Any amounts
received by Mortgagee as damages arising out of the rejection of the Ground
Lease as aforesaid shall be applied in accordance with Section 13 hereof.
Mortgagor acknowledges that the assignment of all claims and rights to the
payment of damages from the rejection of the Ground Lease made under this
Mortgage constitutes a present irreversible and unconditional assignment and
Mortgagor shall, at the request of Mortgagee, promptly deliver, in form and
substance satisfactory to Mortgagee, a UCC Financing Statement in connection
with such assignment, and Mortgagor authorizes Mortgagee to file such UCC
Financing Statement and any amendments or modifications thereto. Mortgagor
shall, at the request of Mortgagee, make, execute, acknowledge, and deliver, in
form and substance reasonably satisfactory to Mortgagee, all such additional
instruments, agreements and other documents, as may at any time hereafter be
reasonably required by Mortgagee to carry out such assignment.
(iii)    If pursuant to Section 365(h)(1)(B) of the Bankruptcy Code, Mortgagor
shall seek to offset against the rent reserved in the Ground Lease the amount of
any damages caused by the nonperformance by the lessor or any other party of any
of their respective obligations under such Ground Lease after the rejection by
the lessor or such other party of such Ground Lease under the Bankruptcy Code,
then Mortgagor shall, prior to effecting such offset, notify Mortgagee of its
intent to do so, setting forth the amount proposed to be so offset and the basis
therefor. In such event, Mortgagee shall have the right to object to all or any
part of such offset that, in the reasonable judgment of Mortgagee, would
constitute a breach of such Ground Lease, and in the event of such objection,
Mortgagor shall not effect any offset of the amounts found objectionable by
Mortgagee. Neither Mortgagee’s failure to object as aforesaid nor any objection
relating to such offset shall constitute an approval of any such offset by
Mortgagee.
(iv)    Mortgagor shall, after obtaining knowledge thereof, promptly notify
Mortgagee of any filing by or against the lessor or other party with an interest
in the Mortgaged Property of a petition under the Bankruptcy Code. Mortgagor
shall promptly deliver to Mortgagee, following receipt, copies of any and all
notices, summonses, pleadings, applications and other documents received by
Mortgagor in connection with any such petition and any proceedings relating
thereto.
(v)      If there shall be filed by or against Mortgagor a petition under the
Bankruptcy Code and Mortgagor, as lessee under the Ground Lease, shall determine
to reject the Ground Lease pursuant to Section 365(a) of the Bankruptcy Code,
then Mortgagor shall give Mortgagee not less than twenty (20) days’ prior notice
of the date on which Mortgagor shall apply to the Bankruptcy Court for authority
to reject the Ground Lease. Mortgagor shall not reject the Ground Lease without
the prior written consent of Mortgagee.
34.    Additional Provisions. The following provisions shall govern and control
in the event of a conflict with any other provision of this Mortgage:
(a)    Obligatory Advances; O.R.C. 1311.14. This Mortgage secures, among other
obligations, unpaid balances of obligatory loan advances to be made by Mortgagee
and/or the other Secured Parties to Borrower pursuant to the terms and
provisions of the Credit Agreement. The Credit Agreement obligates Mortgagee
and/or the other Secured Parties to advance to Borrower certain sums under
definite and certain conditions, in a particular manner and at the times set
forth therein. Mortgagee is authorized and empowered to do all things provided
to be done by a mortgagee under Section 1311.14 of the Ohio Revised Code and any
amendments or supplements thereto. This Mortgage is made pursuant to Section
5301.232 and Chapter 1309, including Section 1309.334, of the Ohio Revised Code.
(b)    Future Advances. The parties hereto intend and agree that this Mortgage
shall secure, among other obligations, unpaid balances of any loan advances,
whether obligatory or not, and whether made pursuant to the Credit Facility
Documents or the Additional Debt Documents or not, made by Mortgagee and/or the
other Secured Parties after this Mortgage is delivered to the applicable county
recorder for record, to the extent that the total unpaid loan indebtedness,
exclusive of interest thereon, does not exceed the maximum amount of unpaid loan
indebtedness which may be outstanding at any time, which is Five Hundred
Twenty-Five Million and No/100 Dollars ($525,000,000.00). Mortgagor further
covenants and agrees to repay or cause to be repaid all such loan advances with
interest, and that the covenants contained in this Mortgage shall apply to such
loan advances as well. This Mortgage shall also secure, pursuant to Section
5301.233 of the Ohio Revised Code, unpaid balances, plus interest thereon, of
all advances made with respect to the Mortgaged Property for the payment of
taxes, assessments, insurance premiums or costs incurred for the protection of
the Mortgaged Property.
(c)    Additional Event of Default. It shall be an additional Event of Default
if Mortgagor shall send Mortgagee notice, or cause such notice to be delivered
to the applicable county recorder for record, as permitted under Ohio Revised
Code Section 5301.232 (C).




[Signature Page to Follow]


This Mortgage has been duly executed by Mortgagor under seal on the date set
forth in the acknowledgement below and is intended to be effective as of the
date first above written.


MORTGAGOR:
DPL ENERGY, LLC,
an Ohio limited liability company




By:     
        Printed Name:     
        Title:     






STATE OF ______________        )
                    : ss.:
COUNTY OF _________________    )
The foregoing instrument was acknowledged before me this __ day of ___________
by ___________________ , 2015, the _______________________ of DPL Energy, LLC,
an Ohio limited liability company on behalf of said limited liability company.


    
Notary Public


Printed Name: _________________________


My commission expires:__________________
[NOTARIAL SEAL]            




THIS INSTRUMENT PREPARED BY:
Mayleng S. Watson
McGuireWoods LLP
201 North Tryon Street, Ste. 3000
Charlotte, North Carolina 28202
(704) 343-2000




EXHIBIT A
Legal Description




Situated in the City of Moraine, County of Montgomery, State of Ohio, described
as follows:
Lease Area A
Situated in the City of Moraine, Montgomery County, State of Ohio and being Lot
3501 of the revised and consecutive numbers of lots on the revised plat of said
city and being part of a tract of land conveyed to Dayton Power and Light
Company by deed recorded in Deed Book 369, Page 283 of the deed records of said
county, containing 0.584 acres more or less.
Lease Area B
Situated in the City of Moraine, Montgomery County, State of Ohio and being part
of a tract of land conveyed to Dayton Power and Light Company by deed recorded
in Deed Book 366, Page 460 of the deed records of said county and being part of
Lot Numbered 5232 of the revised and consecutive number of lots on the plat of
the City of Moraine, said tract being more particularly described as follows;
Beginning at the southeast corner of Lot Number 5232, said point also being in
the west right-of way of Arbor Boulevard;
thence S 88° 05' 17" W with the south line of Lot Number 5232 a distance of
630.39 feet to a point;
thence N 42° 01' 40" E a distance of 728.42 feet to a point;
thence N 86° 35' 47" E a distance of 371.51 feet to a point;
thence S 60° 03' 34" E a distance of 85.06 feet to a point in the west
right-of-way Arbor Boulevard;
thence with said west right-of-way the following 4 courses:
Southwesterly on a curve to the right having a radius of 243.93 feet and an arc
distance of 49.54 feet, a chord bearing of S 16° 11' 37" W and a chord distance
of 49.46 feet to a point; thence S 22° 00' 43" W a distance of 127.27 feet to a
point of curvature; thence southwestwardly on a curve to the right having a
radius of 556.46 feet, a chord bearing of S 30° 37' 33" W and a chord distance
of 166.69 feet, an arc distance of 167. 32 feet to a point; thence S 39° 14' 24"
W a distance of 246.26 feet to the point of beginning containing 6.931 acres,
more or less.
LESS AND EXCEPT THE FOLLOWING TRACT OF LAND:
Situated in Section 8, Town 1, Range 7 M. Rs., City of Moraine, Montgomery
County, Ohio, and being a lease area upon Lot # 1 Mathias Glasers Plat as
recorded in Book “J”, Page 56 of the plat records of said county and conveyed to
The Dayton Power & Light Company by deed recorded in Book 366, Page 460 of the
deed records of said county and being a 0.530 acre tract more particularly
described as follows; Starting at a point on the west right of way line of Arbor
Boulevard at centerline STA 549+04.39, 106.50’ left, as shown on ODOT Plans MOT
25-9.21; thence S 28° 24’ 08” W with said right of way a distance of 29.93 feet
to a point; thence leaving said right of way N 61° 35’ 52” W a distance of 7.37
feet to a 5/8” iron pin set located at STA. 548+74.56,113.87’ left and the true
point of beginning of the hereby described tract; thence from said true point of
beginning the following 6 courses;
S 29° 06’ 42” W a distance of 48.96 feet to a 5/8” iron pin set;
S 44° 18’ 43” W a distance of 55.75 feet to a 5/8” iron pin set;
N 45° 41’ 17” W a distance of 233.02 feet to a 5/8” iron pin set;
N 44° 18’ 43” E a distance of 61.94 feet to a 5/8” iron pin set;
S 86° 32’ 38” E a distance of 65.83 feet to a 5/8” iron pin set;
S 45° 41’ 17” E a distance of 170.39 feet to the true point of beginning
containing 0.530 acres
more or less.
Net area of said lease being 6.401 acres more or less.
Licensed Areas


TOGETHER WITH (i) a right of way and license across land situated in the City of
Moraine, County of Montgomery and State of Ohio, and being a portion of Lot
Number 5232 of the consecutive numbers of lots on the revised plat of the City
of Moraine, Ohio, as more particularly described in the Real Property Lease
Agreement between The Dayton Power and Light Company and DPL Energy, LLC dated
as of October 29, 2015, and (ii) a license for access to, use, operation and
maintenance of the Facilities (as defined in such Real Property Lease
Agreement).


ANNEX A
Mortgage Supplement






    

--------------------------------------------------------------------------------

[SPACE ABOVE LINE FOR RECORDER’S USE ONLY]
SUPPLEMENT TO OPEN-END LEASEHOLD MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF
LEASES AND RENTS, AND FIXTURE FILING


This SUPPLEMENT TO OPEN-END LEASEHOLD MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT
OF LEASES AND RENTS, AND FIXTURE FILING (this “Supplement”) is dated as of
________ __, 20__, between DPL ENERGY, LLC, an Ohio limited liability company
(the “Mortgagor”), and U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent (in
such capacity, together with its successors and assigns, the “Mortgagee”).


WITNESSETH:
WHEREAS, in order to secure the Obligations (including, without limitation, the
Credit Facility Obligations and the Additional Secured Debt), the Mortgagor
delivered to the Mortgagee that certain Open-End Leasehold Mortgage, Security
Agreement, Assignment of Leases and Rents, and Fixture Filing, dated as of
[_________], 2015, recorded [as Document Number ____, in Book ____, Page ____,
in the Records of the Clerk of ____ County, [State]] (as amended, modified or
supplemented prior to the date hereof, the “Original Mortgage”; capitalized
terms used but not defined herein shall have the meanings ascribed to such terms
in the Original Mortgage); and


WHEREAS, pursuant to the terms of the Original Mortgage, Mortgagor and Mortgagee
desire to confirm that the Original Mortgage secures Additional Secured Debt
consisting of [Describe], [having a maximum principal amount of $________] (the
“Additional Obligations”) and that the Original Mortgage, as supplemented
hereby, remains in full force and effect, subject to any restrictions set forth
in the Original Mortgage; and


WHEREAS, the real property and improvements encumbered by the Original Mortgage
are described on Exhibit A attached hereto and incorporated by reference herein.


NOW, THEREFORE, in consideration of the foregoing and the payment of Ten Dollars
($10.00) and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the parties hereto agree and give
notice as follows:
1.    As supplemented hereby, the terms of the Original Mortgage shall continue
in full force and effect. To secure the full and timely payment and performance
of the Obligations (including, without limitation, the Additional Obligations),
Mortgagor hereby confirms the grants, liens and security interests in the
Original Mortgage and again, MORTGAGES, WARRANTS AND GRANTS TO MORTGAGEE A LIEN
UPON AND A SECURITY INTEREST IN AND HEREBY MORTGAGES, WARRANTS, GRANTS, CONVEYS,
ASSIGNS, TRANSFERS AND SETS OVER TO MORTGAGEE, WITH MORTGAGE COVENANTS, the
Mortgaged Property. This Supplement shall not be deemed to constitute a novation
or to extinguish any of the Obligations secured by the Original Mortgage.
2.    This Supplement may be executed in any number of counterparts, and all
such counterparts shall together constitute the same agreement.
3.    This Supplement shall be governed by and construed and interpreted in
accordance with the laws of the State in which the Premises are located, except
that Mortgagor expressly acknowledges that by their respective terms the other
Credit Facility Documents shall be governed and construed in accordance with the
laws of the State of New York, and for purposes of consistency, Mortgagor agrees
that in any in personam proceeding related to this Supplement the rights of the
parties to this Supplement shall also be governed by and construed in accordance
with the laws of the State of New York governing contracts made and to be
performed in that State.


NO FURTHER TEXT ON THIS PAGE.


IN WITNESS WHEREOF, the parties hereto have executed this Supplement as of the
day and year first above written:
DPL ENERGY, LLC,
an Ohio limited liability company




By:     
        Printed Name:     
        Title:     










STATE OF ______________        )
                    : ss.:
COUNTY OF _________________    )


The foregoing instrument was acknowledged before me this __day of ____________,
20____ by ___________________ , the _______________________ of DPL Energy, LLC,
an Ohio limited liability company, on behalf of said limited liability company.
{Seal}
    
Notary Public


Printed Name: _________________________


My commission expires:__________________


U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent,






By:     
        Printed Name:     
        Title:     












STATE OF ______________        )
                    : ss.:
COUNTY OF _________________    )


The foregoing instrument was acknowledged before me this __day of ____________,
20____ by _____________________________ , the _______________________________ of
U.S. BANK NATIONAL ASSOCIATION, a national association, as Collateral Agent, on
behalf of said national association.
{Seal}
    
Notary Public


Printed Name: _________________________


My commission expires:__________________
                


This Instrument Prepared By:


Mayleng S. Watson
McGuireWoods LLP
201 North Tryon Street, Ste. 3000
Charlotte, North Carolina 28202
(704) 343-2000
Exhibit A
(Legal Description)









16
    